Citation Nr: 1433702	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-45 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as due to service-connected diabetes mellitus, type II with erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970, and from September 1990 to June 1991 with additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Where a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue on appeal was previously characterized as service connection for depression and anxiety.  In accordance with Clemons, the issue has been re-characterized above to include all psychiatric disorders. 


FINDING OF FACT

The competent evidence shows a relationship between the Veteran's depression and his erectile dysfunction.


CONCLUSION OF LAW

Depression is proximately due to the Veteran's service-connected diabetes mellitus, type II with erectile dysfunction.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of a psychiatric disorder in service.  However, the Veteran is presently service connected for diabetes mellitus, type II, with erectile dysfunction.  Additionally, the claim file contains VA medical center treatment records, including those dated in April 2005 and September 2005, in which the Veteran and his treating physicians attribute his diagnosed depression to his erectile dysfunction.

The evidence includes lay evidence and competent medical evidence which attributes a diagnosed psychiatric disorder, depression, to a service-connected disorder, diabetes mellitus, type II, with erectile dysfunction.  When reasonable doubt is resolved in the Veteran's favor, the Board concludes that service connection for depression on a secondary basis is established by the evidence of record.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.310.


	(CONTINUED ON NEXT PAGE)



ORDER


Service connection for depression, as secondary to diabetes mellitus, type II with erectile dysfunction, is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


